Citation Nr: 0406979	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to November 1962 
and from July 1963 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.

As discussed more fully below, the issue of entitlement to 
service connection for bilateral hearing loss is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Competent medical evidence of a bilateral ankle disorder 
is not of record.

3.  Competent medical evidence of a right knee disorder is 
not of record.

4.  The evidence submitted since the December 1971 decision 
pertaining to the claim for service connection for a low back 
disability is not new; it does not bear directly and 
substantially on the specific matter under consideration and 
is not so significant that it must be considered in order to 
finally decide the merits of the claim.

5.  The evidence submitted since the December 1971 rating 
decision pertaining to the claim for service connection for 
bilateral hearing loss is new and material; it bears directly 
and substantially on the specific matter under consideration 
and is so significant that it must be considered in order to 
finally decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

3.  The December 1971 rating decision that denied service 
connection for a low back disability and service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971). 

4.  New and material evidence has not been submitted since 
December 1971 rating decision pertinent to the claim for a 
low back disability; and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.104 
(2003); 
§ 3.156 (2001).

5.  New and material evidence has been submitted since 
December 1971 rating decision pertinent to the claim for 
service connection for bilateral hearing loss; and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.104 (2003); § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Following a detailed review of 
the claims folder, the Board finds that the RO has fulfilled 
or surpassed the requirements of the VCAA in this matter.  
The Board finds that the December 2002 rating decision and 
the June 2003 Statement of the Case provided to the veteran, 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify him of the evidence necessary to 
substantiate his claim.  

By letter dated in February 2002, the RO informed the veteran 
of how responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran to send additional evidence as soon 
as possible, preferably within 30 days.  The letter states, 
"In any case, this evidence must be received in the VA 
within 1 year from the date of this letter.  Otherwise, 
benefits, if entitlement is established, may not be paid 
prior to the date of its receipt."  The Board finds that 
these advisements clearly establish that the veteran has one 
year from the letter before his date of entitlement would be 
changed.  Submission of evidence within a 30-day period is 
clearly a preference.  Furthermore, these advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  The veteran's claim was adjudicated in December 2002, 
approximately 10 months after the veteran received the 
development letter.

There is no indication of outstanding Federal Government 
records or other records that have been identified by the 
veteran.  The RO has obtained all pertinent records from VA 
and private medical care providers.  The Board concludes that 
the RO has either complied with or gone beyond the provisions 
of the VCAA.  In light of all of these considerations, the 
Board finds that it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West  2002).  For the 
showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the pre-service 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet.App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, the veteran filed a claim for service 
connection for back trouble and hearing loss in August 1971, 
which was denied by rating decision dated in December 1971.  
The decision indicates service connection for a back 
condition was denied because the spondylolysis found on x-ray 
was a constitutional or developmental abnormality, which was 
not considered a disability under the law.  Hearing loss was 
denied because the high frequency loss shown upon examination 
was considered developmental.  At the time of the December 
1971 rating decision, the record included service medical 
records, an undated private physical examination report, 
statements from two private physicians dated in August 1971, 
and two VA compensation and pension physical examination (C&P 
exam) reports dated in November 1971 and December 1971.  

Service medical records show the veteran underwent an 
enlistment physical examination in May 1962.  At that time, 
he denied a history of rheumatic fever, swollen or painful 
joints, and arthritis or rheumatism.  An audiometric 
examination was not performed.  Physical examination revealed 
no defects or diagnoses.  The veteran underwent a physical 
examination in October 1962 for release from active duty.  At 
that time, he endorsed a medical history of rheumatic fever, 
swollen or painful joints, and arthritis or rheumatism.  The 
physician's summary of pertinent data indicates rheumatic 
fever in 1961 with no sequelae, swollen and painful joints 
with the rheumatic fever, and arthritis in 1961.  The 
audiometric evaluation indicated pure tone thresholds at zero 
decibels, bilaterally at 500, 1000, 2000, and 4,000 Hertz 
(Hz).  No defects or diagnoses were noted.  The veteran 
underwent a reenlistment physical examination in July 1963, 
which revealed a 2-inch scar on the anterior right calf.  The 
veteran denied any medical history of arthritis or 
rheumatism, but indicated that he had a medical history of 
rheumatic fever at age 16 with symptoms of swollen joints 
with fever.  The audiometric evaluation demonstrated pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10
10
25
LEFT
0
0
15
5
30

The examination report indicates no defects or diagnoses were 
noted.  The veteran underwent treatment for a bruised left 
ankle in May 1964; a bandage was applied.  He followed up one 
day after first  presenting and a 1 1/2-cm (centimeter) 
abrasion was observed on examination.  "Bacitracin" 
ointment was applied with a dry sterile dressing.  

The veteran underwent a reenlistment/Airborne physical 
examination in March 1965, which showed no defects or 
diagnoses.  A scar on the right leg was noted upon 
examination.  At that time, he indicated a medical history of 
rheumatic fever, swollen or painful joints, and arthritis or 
rheumatism.  The physician's summary of pertinent historical 
data indicated swelling and pain in the knees and elbow, and 
rheumatism NS (either not seen or not significant).  The 
audiometric evaluation indicated pure tone thresholds at zero 
decibels, bilaterally at 500, 1000, 2000, and 4,000 Hz.  In 
November 1965, the  veteran presented with a painful, swollen 
right ankle for one day.  He reported he did not think he 
injured his right ankle.  History of rheumatic fever was 
noted.  An electrocardiogram from March 1965 , which was 
normal, was also noted.  Physical examination revealed some 
discoloration with swelling and marked tenderness of the 
right aspect of malleolus.  Anterior-posterior and lateral x-
ray views of the right ankle were interpreted to be negative.  
The disposition was follow-up rheumatic fever with laboratory 
work.  The veteran was rechecked the following day.  
Examination showed slight edema marked.  Tenderness was still 
present, but there was some improvement.  The veteran was 
rechecked three days later; physical examination at that time 
indicated no more edema.  There was still tenderness of the 
right malleolus.  There was no evidence of rheumatic fever.

The veteran was treated for abrasions to the right knee and 
right lower leg in June 1967.  The veteran underwent a 
separation physical examination in February 1968.  At that 
time, he gave a history of swollen joints associated with 
rheumatic fever, but denied arthritis or rheumatism and 
abnormality of bones or joints.  He also denied any medical 
history of hearing loss and recurrent back pain. Upon 
examination, a scar was noted on the right knee.  The 
audiometric evaluation demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
No data
35
LEFT
15
10
25
No data
25

No defects or diagnoses were observed.

The undated private examination report indicates back x-rays 
were interpreted to show grade II "spondylisthesis"of L5 on 
sacroiliac and grade I "spondylisthesis" of L4 on L5.  The 
report discloses a handwritten note signed by R.P.C., the 
industrial relations manager of B.C., indicating the veteran 
was refused employment due to back problems.  A note from 
R.D.B., M.D., dated in August 1971, indicates the veteran 
underwent a pre-employment physical examination in July 1968, 
which included an x-ray of the lumbar spine.  The x-ray 
demonstrated grade II spondylolisthesis, which prevented the 
veteran from being accepted "as he might be prone to low 
back injury."  A note from G.F.F., M.D., also dated in 
August 1971, revealed that he had done a pre-employment 
physical examination of the veteran for A.C. Company, and 
found a marked hearing loss bilaterally.  Dr. F's examination 
revealed nothing grossly affecting the ears.  The veteran 
reported to him that he had spent considerable time in 
demolition.  Dr. F. indicated the veteran's hearing was 
barely within the limits of employability.  Dr. F. concluded 
the hearing loss was service connected and referred the 
veteran to the VA for an examination to provide a base line 
in case of future hearing loss.  The November 1971 VA C&P 
exam report indicated a diagnosis of spondylolisthesis, 
lumbosacral.  

An audiometric examination in November 1971 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
       
20
25
No data
40
LEFT
25
25
35
No data
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.






The following results were provided for the same examination 
in compliance with Interim Issue 21-66-16, paragraph C:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
No data
40
LEFT
25
25
35
No data
40

Speech discrimination scores were the same.
A December 1971 hearing examination showed the following pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
No data
35
LEFT
5
5
25
No data
35

Tinnitus aurium was diagnosed; hearing loss was not 
diagnosed.

Since the December 1971 rating decision, there has been 
outpatient treatment at a private clinic and a VA facility.  

C. Clinic records indicate treatment beginning in July 1979 
with low back complaints.  Examination indicated mild 
tenderness in the sciatic notches and habitually present 
spasm in the paraspinous muscles.  X-rays of the lumbosacral 
spine were interpreted to be essentially  unremarkable.  A 
lumbosacral corset was prescribed along with physical therapy 
including hot packs and massage, and medications.  Symptoms 
persisted and the veteran complained of sciatica when sitting 
and when stressing his back.  The veteran discussed modifying 
his job as a mechanic in August 1980.  At various times in 
the early 1980s, his physician ordered him not to work.  The 
veteran was admitted to G.S. Hospital in February 1981 for 
conservative treatment and myelogram studies.  Medical 
history indicated a progressive increase in back pain and a 
positive electromyogram for S-1and possible L-5 nerve root 
lesion.  The discharge summary indicated the veteran's 
chronic progressive back pain was associated with an 
industrial injury.  The final diagnosis was L-5 
spondylolisthesis and bilateral spondylolysis, Grade I.  The 
veteran underwent an arthrodesis lumbosacral spine L-4 to S1 
in December 1981.  The diagnosis was spondylolisthesis 
lumbosacral spine.  

A June 1982 neurological consultation report indicates the 
veteran reported an on the job accident in July 1979 while 
working as an auto mechanic, carrying a heavy motor with a 
twisting injury to the back.  He indicated he was 
asymptomatic prior to the July 1979 injury.  The veteran's 
symptoms persisted and he was unable to attend  his classes 
or go to work in early 1983.  Bed rest was prescribed.  A CT 
scan of the lumbar spine in May 1983 was interpreted to show 
a diffuse posterior bulging of the L4-5 disc and asymmetric 
bulging of the L5-S1 disc with prominence on the left.  
Incidentally noted, was bilateral spondylolysis at the L-5 
level.  

The veteran underwent a VA C&P exam in September 1983.  The 
veteran reported a medical history of injuring his low back 
while working as a mechanic in July 1979.  He was twisting 
with an engine in his arms and felt something in his low back 
give and he heard a pop.  Physical examination indicated 
strength in the lower extremities was normal.  He complained 
of difficulty with his hearing and indicated he had not 
really noticed a problem until the last few years.  The 
impression was hearing loss by history and audio showed a 
mild to moderate sensorineural hearing loss in both ears, 
left worse than the right.

A March 1985 letter from H.W.N, M.D. reports the veteran has 
a long-standing problem with spondylolisthesis, sciatica, 
spinal instability, and a chronic low back pain secondary to 
the above.  The veteran continued to have exacerbations and 
remissions of discomfort, but his condition was slowly and 
gradually deteriorating.  

C. Clinic records show treatment from August 1994 to October 
2000.  A MRI (magnetic resonance imaging) of the lumbar spine 
in August 1995 was interpreted to reveal slight bulges at L3-
4 and L4-5, some disc degeneration at L4-5 with narrowing, 
pars interarticularis defects at L-4, and no significant 
spinal stenosis.  The veteran was involved in a motor vehicle 
accident in September 1996.  Physical examination indicated 
lower extremity strength was 5/5 bilaterally.  The veteran 
reported falling and landing on his buttocks in October 2000.  
Physical examination showed bilateral lower extremities were 
intact throughout.  Sensation was intact.  There was 
decreased reflex in the left ankle, but negative straight leg 
raise bilaterally.  

VA outpatient records show treatment from February 1996 to 
August 2002.  A spine evaluation in October 2000 shows the 
veteran complained of chronic pain since his back surgery and 
occasional paresthesias down the left leg into the lateral 
foot.  Examination showed lower extremities were within 
functional limits.  Strength was 5/5, but very painful for 
hip testing.  The veteran underwent an audiology consult in 
August 2002.  He reported a military history of loud noise 
exposure.  He denied any ear disease, family history of 
hearing loss, cardiovascular trauma, personal hearing aid 
use, and head trauma.  The evaluation indicated a moderate 
"notched" high frequency hearing loss on the right ear and 
a moderate high frequency hearing loss on the left ear.  The 
examiner concluded the veteran exhibited moderate bilateral 
high-frequency sensorineural hearing loss that appears 
cochlear in origin secondary to excessive noise exposure.  
The veteran was referred to Rheumatology in June 2001 because 
of recent worsening of chronic back pain.  X-rays of the 
lumber spine showed degenerative disc disease in the lower 
lumbar spine and a compression fracture of T-12.  Physical 
examination showed the hips, knees, tibiotalar, subtalar and 
metatarsal phalangeal joints were normal.  


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The competent evidence of record fails to demonstrate a 
current bilateral ankle disorder or a right knee disorder.  
The most recent VA outpatient records and private records 
fail to substantiate the diagnoses of a bilateral ankle or 
right knee disorder.  As noted, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Review of the 
record shows no pertinent diagnoses or complaints.  
Consequently, the preponderance of the evidence is against 
the claim for service  connection for a bilateral ankle 
disorder and service connection for a right knee disorder.

In deciding the claims for service  connection for a 
bilateral ankle disorder and service connection for a right 
knee disorder, the Board considered the necessity of a VA 
compensation and pension physical examination.  However, the 
Board determined that an examination was not required to 
decide the claim because a current diagnosed disability or 
persistent or recurrent symptoms of a disability were not 
established by competent medical or lay evidence.  Moreover, 
there was no evidence to substantiate an injury to the ankles 
or the right knee in service.  38 C.F.R. § 3.159(c)(4).
  
With regard to the veteran's claim to reopen his service 
connection claim for a low back disorder, the Board finds 
that no new and material has been submitted to warrant 
reopening his claim.  Review of C. Clinic and VA records show 
no pertinent information regarding service connection for a 
low back disorder.  These records merely document an ongoing 
and compounded disorder of the low back.  The VA examination 
of record in December 1971, along with private medical 
records, previously established current diagnoses of 
spondylolysis and/or spondylolisthesis of the lumbosacral 
spine.  Consequently, documentation of a continuing or 
chronic low back problem does not bear directly and 
substantially on the matter of service connection for a low 
back disorder in this particular case.  Accordingly, the 
Board finds that reopening the veteran's claim for service 
connection for a low back disorder based on new and material 
evidence is not warranted.  

Review of the evidence relating to service connection for a 
bilateral hearing loss indicates that new and material 
evidence has been presented to reopen the veteran's claim.  
The medical opinion expressed in VA outpatient records that 
the veteran has a bilateral moderate sensorineural hearing 
loss that is cochlear in origin secondary to excessive noise 
exposure bears directly and substantially on the issue of 
entitlement to service connection for bilateral hearing loss.  
No evidence has heretofore been presented, which addresses 
the etiology of any hearing loss.  This medical opinion, in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim for service connection for 
a bilateral hearing disorder is reopened.


ORDER

Service connection for bilateral ankle disorder is denied.

Service connection for right knee disorder is denied.

New and material evidence not having been received to reopen 
the appellant's claim for service connection for a low back 
disability, the claim is not reopened.

New and material evidence having been received to reopen the 
appellant's claim for service connection for bilateral 
hearing loss, the claim is reopened.


REMAND

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2003), discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2003).  The Board notes that VA outpatient 
records show only a diagnosis of moderate bilateral high-
frequency sensorineural hearing loss; the records do not 
include the pure tone thresholds in numerical values.  
Accordingly, an audiological evaluation is needed to show the 
nature and extent of the veteran's current bilateral hearing 
loss.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any hearing 
disabilities.  All indicated studies 
must be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Attention should be 
directed particularly to the 
audiological examinations performed in 
service and the audiological 
examinations performed by the VA in 
November 1971.  After the examination 
and a review of the evidence in the 
claims folder, including service and VA 
medical records, the provider should 
express opinions as to the following:

(a)	What is the nature, etiology and 
diagnosis of any hearing disability 
present during service or within one 
year of service;

(b)	What is the etiology and correct 
diagnosis of any current hearing 
disability; and

(c)	Is it at least as likely as not 
that there is a causal relationship 
between the veteran's current hearing 
disability, if any, and any in-service 
incidents or disorders.

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



